Citation Nr: 0105676	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  94-24 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for schizophrenia and, if so, 
whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to March 
1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in St. Paul, Minnesota. 

The Board notes that the veteran requested a hearing before a 
member of the Board at the RO on his July 1994 substantive 
appeal.  While the veteran has not been scheduled for such a 
hearing, the outcome of this decision makes the veteran's 
request moot.


FINDINGS OF FACT

1.  An unappealed May 1993 rating decision most recently 
finally denied service connection for schizophrenia.

2.  The evidence received since the May 1993 decision 
includes new evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for schizophrenia.

3.  The veteran developed schizophrenia during his active 
service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for schizophrenia has been presented.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

2.  Schizophrenia was incurred due to active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Where a veteran 
served continuously for 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
a psychosis becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2000).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

New and Material Evidence

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The veteran's claim for service connection for a psychiatric 
disorder was originally denied on the merits by an unappealed 
RO determination in November 1978.  Most recently, in May 
1993, the RO denied a claim for service connection for 
schizophrenia.  The veteran was informed of the denial and he 
did not appeal the decision.  Accordingly, that determination 
is final.  38 U.S.C.A. § 7105 (West 1991).

The evidence pertinent to the issue of service connection for 
schizophrenia of record at the time of the May 1993 rating 
decision included the veteran's service medical records.  
These records contain a September 1977 treatment record that 
indicates that the veteran had undergone approximately one 
month of individual outpatient treatment at a psychiatric 
clinic in Quantico, Virginia.  The examiner noted that the 
veteran had made considerable progress.  His autistic 
thinking had generally subsided.  He showed better 
orientation and his social interactions had improved 
immensely.  The examiner noted that the veteran had showed 
decreased tendency to withdraw into fantasy, and that follow 
up would continue.  The diagnosis was schizoid personality.  
Attempts to obtain further records of the veteran's 
psychiatric treatment during service were unsuccessful.  No 
psychiatric disability was noted on the veteran's March 1978 
discharge examination report.  

A November 1978 VA psychiatric examination indicated that the 
veteran's problems were probably characterological.  The 
examiner indicated that the veteran's juvenile history 
indicated a passive aggressive personality.  The examiner 
believed that the problem for which the veteran was seen in 
service seemed to have been nothing more or less than getting 
drunk.

The veteran was hospitalized at the St. Paul-Ramsey Medical 
Center in August 1986.  The final diagnoses included chronic 
undifferentiated schizophrenia and alcohol abuse syndrome.  
The examiner opined the veteran's chronic undifferentiated 
schizophrenia had a slow and insidious development.  The 
veteran was discharged from the St. Paul-Ramsey Medical 
Center in September 1986 in order to be transferred to a VA 
facility for inpatient psychiatric treatment.  The veteran 
was discharged from the VA hospital in October 1986 with 
discharge diagnoses of chronic undifferentiated schizophrenia 
and episodic alcohol abuse.

VA outpatient treatment records dated from January 1987 to 
March 1993 show continuing counseling for psychiatric 
problems.

The evidence submitted since the May 1993 rating decision 
includes a November 1993 psychiatric evaluation from J.M.R., 
M.D.  This physician stated that he had reviewed the 
veteran's medical records, examined the veteran, discussed 
the veteran's history with the veteran's mother, and then 
reexamined the veteran's medical records, prior to writing 
his report.  The examiner gave a thorough description of the 
veteran's medical history consistent with the clinical 
evidence of record.  The physician stated that the veteran 
currently had schizophrenia.  He further stated that he 
believed that the psychiatric episode described in the 
veteran's service medical records was the first overt 
manifestation of the veteran's schizophrenia.

Prior to the final May 1993 RO decision the record contained 
no medical opinions indicating that the veteran had a current 
psychiatric disability related to service.  Dr. J.M.R.'s 
opinion that the veteran has schizophrenia that was first 
manifested in service is clearly probative to the veteran's 
claim.  As such, it is so significant it must be considered 
in order to fairly decide the merits of the claim.  
Consequently, the Board finds that new and material evidence 
has been submitted and that the veteran's claim must be 
reopened and considered on a de novo basis.  

De Novo Review

In his November 1993 report, Dr. J.M.R.'s noted that the 
veteran described active ongoing auditory hallucinations.  
The veteran initially acknowledged ideas of reference in 
regard to the TV, but he would not elaborate.  The veteran 
stated that he recalled seeing Jesus rising into heaven when 
he was a child.  The veteran was moderately withdrawn and his 
affect was severely flattened.  The veteran appeared to be 
moderately suspicious in that he would not discuss the 
hallucinations or ideas of reference in any detail.  The 
impression included schizophrenia, alcohol abuse and nicotine 
dependence.  Dr. J.M.R. found no apparent underlying 
personality disorder.  As noted above, Dr. J.M.R. attributed 
the veteran's schizophrenia to service. 

At a July 1994 hearing before a hearing officer, the 
veteran's mother testified that the veteran had no apparent 
psychiatric problems prior to service.  She stated that when 
he came back from service he was a different person.  When he 
came back from service he talked to himself and seemed to be 
hearing voices.

A VA psychiatrist examined the veteran's claims file in 
November 1994.  The examiner gave a description of the 
veteran's medical history.  He noted that based on an 
extensive review of the veteran's claims file it appeared 
that the veteran had some form of psychiatric disturbance 
during his military service.  He noted that it was not 
uncommon for a veteran with major mental illness to display 
unusual personality symptoms prior to the onset of their 
mental illness.  He noted that the veteran appeared to have 
had psychiatric symptoms at least nine years prior to his 
severe disturbance requiring hospitalization in 1986.  The VA 
examiner noted that the veteran appeared to fit the criteria 
for a schizophrenic diagnosis and it appeared to be fairly 
well controlled with neuroleptic medications.  The examiner 
further noted that it was unclear whether alcohol abuse 
impacted on the veteran's initial presentation in service.  
However, the record did imply that the personality symptoms 
were ongoing and had occurred at times when the veteran was 
not intoxicated.  The VA examiner noted that it was quite 
difficult to assess the exact course and onset of the 
veteran's illness.  The veteran appeared to be more 
functional with less psychosocial impairment during the 
service, but now appeared to be quite impaired by his mental 
illness.  The examiner noted that a detailed military record 
regarding the exact nature of his treatment, and more 
specifics regarding the unusual behaviors he displayed, would 
be helpful.  

The veteran's claims file was examined by another VA 
psychiatrist in November 1994.  This examiner gave a summary 
of the veteran's medical history.  He noted that the 
manifestations described in service in 1977 were indicative 
of a schizoid personality and not of schizophrenia per se.  
He was of the opinion that the manifestations of delusions 
and hallucinations which the veteran manifested years later 
in 1986 documented another disease, namely schizophrenia, and 
that was not shown when the veteran left service.  This 
examiner was of the opinion that the occurrence in service 
did not have the capacity to cause the veteran's current 
condition, which manifested eight years later.

The Board notes that the evidence is conflicting as to 
whether the veteran's current psychiatric disability is 
related to service.  A November 1994 VA examiner was of the 
opinion that the veteran did not develop schizophrenia until 
eight years after service.  However, the Board notes that the 
veteran's mother has testified that the veteran had mental 
symptoms ever since returning from service, he just never 
received treatment for the symptoms until the 1986 
hospitalization.  Furthermore, the Board is of the opinion 
that the other November 1994 VA examiner is supportive of the 
veteran's contentions.  This examiner noted that the veteran 
had psychiatric problems during service and that it was not 
uncommon for a person with major mental illness to display 
unusual personality symptoms prior to the onset of their 
mental illness.  He further noted that the service medical 
records indicated that the veteran's psychiatric symptoms 
were not solely related to alcohol.  The Board also finds the 
November 1993 psychiatric evaluation from Dr. J.R.M. to be 
probative.  The Board notes that Dr. J.R.M. not only reviewed 
the veteran's medical history, but he also actually examined 
the veteran and questioned the veteran's mother, which the VA 
examiners in November 1994 did not.  Dr. J.R.M. believed that 
the veteran's current schizophrenia was related to the 
psychiatric symptoms the veteran manifested during service.   

Only one VA physician, who did not have the opportunity to 
examine the veteran or question the veteran's mother, has 
stated that there is no connection between the veteran's 
schizophrenia and service.  Since another VA examiner has 
stated that it is possible that the veteran's current 
schizophrenia is related to service, and since a private 
physician has stated that the veteran's current schizophrenia 
is directly related to service, the Board finds that the 
greater weight of the evidence indicates that it is as likely 
as not that the veteran's current schizophrenia is related to 
service.  Accordingly, service connection for schizophrenia 
is warranted.


ORDER

Entitlement to service connection for schizophrenia is 
granted.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

